        Case 4:19-cv-00636 Document 10 Filed on 04/09/19 in TXSD Page 1 of 1


UNITED STATES DISTRICT COURT                         SOUTHERN DISTRICT OF TEXAS

                                 HOUSTON DIVISION

Evans I Akpo
  Plaintiff(s),

v.                                                         Case No. 4:19−cv−00636

Diversified Adjustment Service, Inc.
   Defendant(s).



                             NOTICE OF SETTING
                             PLEASE TAKE NOTICE

                             HEARING: Initial Conference
                                   DATE:       5/30/2019
                                       TIME:   02:00 PM
                                HAS BEEN SET BEFORE
                              JUDGE KEITH P. ELLISON
                           UNITED STATES COURTHOUSE
                            515 RUSK COURTROOM 3−A
                              HOUSTON, TEXAS 77002.


          ALL PARTIES MAY APPEAR BY TELEPHONE BY CALLING IN
             ON THE COURT'S DIAL−IN NUMBER AT 713−250−5238.
        ENTER CONFERENCE ID: 45238, FOLLOWED BY PASSWORD: 13579.




David J. Bradley, Clerk                                                 Date: April 9, 2019

By Deputy Clerk, A. Rivera
